This opinion is subject to administrative correction before final disposition.




                                 Before
                      GASTON, HOUTZ, and BAKER
                        Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                        Bryan VINASCO
               Lance Corporal (E-3), U.S. Marine Corps
                             Appellant

                             No. 202000200

                          Decided: 30 March 2021

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judges:
                      K. Scott Woodard (arraignment)
                           Kyle G. Phillips (trial)

 Sentence adjudged 16 April 2020 by a general court-martial convened
 at Marine Corps Air Station New River, North Carolina, consisting of
 a military judge sitting alone. Sentence in the Entry of Judgment:
 reduction to E-1, confinement for 18 months, forfeiture of all pay and
 allowances, and a bad-conduct discharge.

                             For Appellant:
              Captain Jeremiah J. Sullivan, III, JAGC, USN

                               For Appellee:
                            Brian K. Keller, Esq.
              United States v. Vinasco, NMCCA No. 202000200
                            Opinion of the Court

                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Uniform Code of Military Justice arts. 59, 66, 10 U.S.C.
§§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2